DETAILED ACTION
Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
	Claims 15and 17-19 are objected to because the claims incorporate limitations of claim 1 by reference but are not dependent upon claim 1, they are of a different statutory class of claims. For clarity of the record the limitations should be positively recited in the claims in full. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention encompasses a signer per se. The “storage medium or distribution platform” claimed is defined   When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. Applicant is encouraged to contact the Examiner to discuss possible amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breeuwer (WO 2015/049324, supplied on the IDS filed 10/17/2019). 
Regarding claim 1, Breeuwer teaches: 
A system for determining the presence or absence of myocardial ischemia in a subject of interest, by analyzing a plurality of medical images of at least one region of the heart of a-the subject of interest during a first-pass dose of a contrast agent, the plurality of medical images (Breeuwer , page 10 lines 28-35, plurality of medical images are acquired during first pass of a contrast agent through the heart of a patient )
 (i) a delineation unit, configured to delineate contours of a selected region of the heart of the subject of interest in the plurality of medical images and to divide the selected region into a plurality of myocardial layers in a direction generally perpendicular to the wall of the left ventricular myocardium; (Breeuwer , page 11 lines 17-20, contours of the left ventricle of the heart of subject are delineated and then the left ventricle is segmented into a plurality of segments, positions are selected both across and along the myocardium) and 
(ii) an intensity sampler and analyzing unit configured to sample signal intensities of myocardial image positions from the plurality of medical images, and, for each of the myocardial layers, analyse a sampled signal intensity in the selected region over time and compare the results with those obtained at a reference point in the left ventricle to determine a first index number indicative of a spatio-temporal perfusion inhomogeneity or perfusion dephasing among at least a subset of the myocardial layers in the said region as compared to a similar index number obtained in a normal heart; (Breeuwer, page 11 line 24 through page 12 line 25, myocardial positions are selected and the intensities are sampled, intensity curves are calculated including a control (normal) and CAD (ischemia), first index number is indicative of perfusion inhomogeneity or dephasing of the segments over time) and
 where said first index number is greater than the similar index number, diagnosing the presence of ischemia.  (Breeuwer, See [0069] first index number is represented by figure item 64, See also Figure 3, the control index of the CAD (ischemic patient) is higher than that of the control (normal patient))

Regarding claim 2, Breeuwer teaches: 
The system of claim 1 wherein the medical imaging modality is selected from a magnetic resonance (MR), computer tomography (CT), or single photon emission computed tomography (SPECT) scanner . (Breeuwer, page 9 line 5-7, medical imaging modalities include SPECT)

Regarding claim 3, Breeuwer teaches: 
The system of claim 1 wherein the plurality of layers is from two to fifty layers.  (Breeuwer, See Figure 4, segments in the myocardium is greater than 2 and less than 52)

Regarding claim 4, Breeuwer teaches: 
The system of claim 1 which is arranged to analyse images from layers within a plurality of planes in various regions of the heart simultaneously.  (Breeuwer, page 11 line 24 through page 12 line 25, myocardial positions are selected and the intensities are sampled, intensity curves are calculated including a control (normal) and CAD (ischemia), first index number is indicative of perfusion inhomogeneity or dephasing of the segments over time)

Regarding claim 13, Breeuwer teaches: 
The system of claim 1 which further includes means for conducting quantification of myocardial blood flow in each of the plurality of layers or segments  (Breeuwer, page 11 lines 21-24, myocardial perfusion pathology characterization conducts a true quantification of myocardial blood flow in each segment in the plurality of segments)


The system of claim 1 wherein the acquiring of the plurality of medical images of at least a portion of the heart of the subject of interest is at least partially synchronized to a cyclic movement of the heart of the subject of interest.   (Breeuwer, page 10 lines 1-5,  synchronization means for synchronizing an acquiring of medical images to a cyclic movement of the heart of the subject of interest)

Regarding claim 15, Breeuwer teaches: 
A method for determining or confirming the presence or absence of ischemia in a patient, said method comprising obtaining medical images of at least a portion of the heart of the subject using imaging modality such as an MR, CT or SPECT scanner, determining a first index number as defined in claim 1, and using the results to diagnose the presence or absence of ischemia.  (Please see above for a full discussion of claim 1, See also page 9 line 5-7 medical imaging modalities include SPECT and page 10 lines 28-35plurality of medical images are acquired during first pass of a contrast agent through the heart of a patient)

Regarding claim 16, Breeuwer teaches: 
A method according to claim 15 which further comprises obtaining medical images suitable for providing a second index number as and using the results to distinguish between CAD or MVD in an ischemic patient, or to delineate scar tissue in the heart.  (Breeuwer, page 12 lines 26-35,  a second index number,  results of calculated index number shows significant differences between the control patient and CAD and MVD)


A storage medium or distribution platform storing a software application comprising the system of claim 1.  (Please see above for a full discussion of claim 1. See also Page 11 lines 9-15 the method is carried out by a software module implemented on a memory unit)



Regarding claim 18, Breeuwer teaches: 
A storage medium or distribution platform storing a software application arranged to determine a first index number as defined in claim 1.  (Please see above for a full discussion of claim 1. See also Page 11 lines 9-15 the method is carried out by a software module implemented on a memory unit)

Regarding claim 19, Breeuwer teaches: 
A storage medium or distribution platform according to claim 18, further arranged to determine a second index number. (Breewuer, page 12 line 26,  a second index number)

Allowable Subject Matter
Claims 5-12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Breeuwer fails to teach: 
claim 1 which is arranged to analyse a further plurality of medical images acquired in a consecutive manner simultaneously with the plurality of medical images, in a further direction which is generally in the direction of blood flow through large epicardial coronary arteries running on the surface of the heart, wherein the delineation unit is further arranged to segment at least a selected part of the heart into a plurality of radial myocardial segments; and 
the intensity sampler and analyzing unit is further configured to sample and analyse the medical images obtained over time and comparing the results with those obtained at a reference point within the left ventricle to determine a second index number indicative of a spatio-temporal perfusion inhomogeneity or perfusion dephasing among at least a subset of radial myocardial segments of the plurality of myocardial segments in the further direction;
Claims 6-7 and 9-12 depend from claim 5 and are therefore also objected to as being dependent upon a rejected base claim. 

Regarding claim 8, Breeuwer fails to teach: 
The system according to claim 1 which is configured to exclude known areas of scar tissue from the analysis.  






Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666